              Case 5:21-cv-01169-EGS Document 7 Filed 06/14/21 Page 1 of 1




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

IN RE:                                           :
                                                 :
STAN JOSEPH CATERBONE,                           :          CIVIL ACTION NO. 21-1169
                                                 :          BANKRUPTCY NO. 21-10265
                               Appellant.        :

                                             ORDER

         AND NOW, this 14th day of June, 2021, for the reasons set forth in the court’s separately

filed memorandum opinion, it is hereby ORDERED as follows:

         1.      The appellant’s appeal from the February 17, 2021 Order entered by the Honorable

Patricia M. Mayer of the United States Bankruptcy Court for the Eastern District of Pennsylvania

is DISMISSED; and

         2.      The clerk of court is DIRECTED to CLOSE this case.


                                                     BY THE COURT:



                                                     /s/ Edward G. Smith
                                                     EDWARD G. SMITH, J.
